Order entered January 9, 1968 denying application pursuant to CPLR 7801 for an order directing the Warden of the New York City Penitentiary to amend his records, unanimously reversed, on the law and the facts, without costs or disbursements, and the cause is remanded for a hearing and appropriate applications. The record before us is inadequate to determine the sentence imposed. Petitioner cannot receive credit on five different sentences for the same period of time with which he was incarcerated prior to sentence. (Matter of Brady v. New York State Board of Parole, 36 Misc 2d 159; see, also, People ex rel. Fernandez v. Kaiser, 230 App. Div. 646, affd. 256 N. Y. 581, cert. den. 284 U. S. 631. Concur— Stevens, J. P., Steuer, Tilzer, McGivern and McNally, JJ.